DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 7/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,894,942 and 10,570,362 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-16 are allowed.
 The following is an examiner's statement of reasons for allowance: the closest
prior arts are Hassanein et al (US 2015/0342177 A1) or Frei (US 2004/0219668 A1) and Nakayama et al (US 2014/0120192). Frei teaches method and apparatus for vitro cultivation of cell which grow on a culture surface ([0002]-[0057]). However, Frei fail  to teach a transfer device operably coupled with the needle, the transfer device configured to move the needle towards and away from the tissue structure, the transfer device configured to move the needle to a pre-selected depth into the growth media, the transfer device configured to move from the first location to the second location; and a controller operably coupled with the transfer device, the controller directing the transfer device move the needle, the needle withdrawing the tissue structure at the first location, the needle depositing the tissue structure at the second location, the controller electronically directing the transfer device to move from the first location after the needle withdraws the tissue structure and to the second location where the needle deposits the tissue structure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US-20210369917-A1; US-20110319868-A1; US 2018/0339455 A1; US 2018/0273892 A1; US 2018/043478 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743